                    Case 20-11218-MFW     Doc 234     Filed 05/29/20      Page 1 of 1


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

      In re:                                         Chapter 11

      THE HERTZ CORPORATION, et al.,                 Case No. 20-11218 (MFW)

                       Debtors.                      (Joint Administration Requested)
                     MOTION AND ORDER FOR PRO HAC VICE ADMISSION
        Pursuant to Local Rule 9010-1(b) and the below certification, counsel moves the
 admission pro hac vice of Michael E. Collins, Esquire, of Manier & Herod, P.C. to represent
 Westchester Fire Insurance Company, on behalf of itself and its affiliated sureties (collectively,
 “Surety”) in the above action.

Dated: May 27, 2020                                  /s/ Drew S. McGehrin
                                                     Drew S. McGehrin (DE Bar No. 6508)
                                                     DUANE MORRIS LLP
                                                     222 Delaware Avenue, Suite 1600
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 657-4900
                                                     Email: DSMcGehrin@duanemorris.com
 CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE:
         Pursuant to Local Rule 9010-1 I certify that I am eligible for admission to this Court, am
 admitted, practicing, and in good standing as a member of the Bar of the State of Tennessee and
 the State of Texas, and submit to the disciplinary jurisdiction of this Court for any alleged
 misconduct which occurs in the preparation or course of this action. I also certify that I am
 generally familiar with this Court’s Local Rules. In accordance with Standing Order for District
 Court Fund effective 8/31/16, I further certify that the annual fee of $25.00 has been submitted to
 the Clerk's Office.
 Dated: May 27, 2020                           /s/ Michael E. Collins
                                               Michael E. Collins, Esq.
                                               Manier & Herod, P.C.
                                               1201 Demonbreun St., Suite 900
                                               Nashville, TN 37213
                                               Telephone: 615-742-9350
 ORDER GRANTING ADMISSION PRO HAC VICE:
 IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




Dated: May 29th, 2020
                                                    MARY F. WALRATH
Wilmington, Delaware
                                                    UNITED STATES BANKRUPTCY JUDGE

DMADMIN\4544311.1
